DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 06/17/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 lines 1–2 recite “the aminoalkyl radical comprises from 1 to 15 carbon atoms.”  Because an “aminoalkyl radical” is a possible species for each of G1, G2, and G3, it is unclear if the recitation in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 16, 17, 19 and 24–31 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US 2015/0322234 A1) in view of Shikakubo et al. (JP 2012-097203 A, machine translation).
With respect to claims 16, 17, and 19, Fleury teaches a rubber composition based upon at least one polymer comprising epoxide functional groups; at least one reinforcing filler; and a system for crosslinking the polymer, the system comprising:
a polycarboxylic acid of general formula (I) 

    PNG
    media_image1.png
    83
    177
    media_image1.png
    Greyscale

in which A represents a covalent bond or a hydrocarbon group which comprises at least one carbon atom, which is optionally substituted and which is optionally interrupted by one or more heteroatoms; and 


    PNG
    media_image2.png
    123
    168
    media_image2.png
    Greyscale

in which R1 represents a hydrocarbon group or a hydrogen atom, R2 represents a hydrocarbon group, and R3 and R4 represent, independently of one another, a hydrogen atom or a hydrocarbon group, or else R3 and R4 form, together with the carbon atoms of the imidazole ring to which they are attached, a ring.
The epoxidized polymer is more particularly an epoxidized elastomer.  Id. at ¶¶ 52–53; Table 1 (compositions C3 and C4 each contain epoxidized natural rubber).
Fleury teaches a rubber composition comprising each of the presently claimed components and Pars. 121–123 permit further additives, like antioxidants or the like, but is silent as to at least one phenolic compound of general formula (III).  
Shikakubo teaches a tire rubber composition containing diene rubber, silica, and gallic acid.1  Id. at abstract.  Due to its polar groups (carboxyl, hydroxyl), Gallic acid adsorbs to the surface of the silica and, in so doing, increases the composition vulcanization rate, improves the modulus, and imparts an anti-aging effect.  Id. at ¶ 18.
Given that Fleury permits further additives and the advantages of gallic acid taught by Shikakubo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include at least one phenolic compound of general formula (III) in order to increase the composition vulcanization rate, improve the modulus, and impart an anti-aging effect.
With respect to claim 24, Shikakubo discloses gallic acid, which has a molar mass of 170 g/mol.
With respect to claim 25, Fleury permits further additives, but is silent as to a content of phenolic compound of general formula (III).  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Shikakubo teaches a tire rubber composition containing 100 parts by mass of diene rubber, 20 to 100 parts per hundred parts of rubber (phr) silica, and gallic acid.  Id. at abstract.  Gallic acid adsorbs to the surface of the silica and, in so doing, increases the composition vulcanization rate, improves the modulus, and imparts an anti-aging effect. Id. at ¶ 18.  This is effected by including gallic acid in an amount of 0.0002 to 20 phr (as calculated from 0.001 to 20 parts by mass with respect to 100 parts by mass of silica).  Id.
Given that Fleury permits further additives and the advantages a content of gallic acid taught by Shikakubo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of at least one phenolic compound of general formula (III) in order to increase the composition vulcanization rate, improve the modulus, and impart an anti-aging effect.  
With respect to claim 26, Fleury teaches that the content of polycarboxylic acid extends from 0.2 to 100 phr.  Id. at ¶ 101.
With respect to claim 27, Fleury teaches that the reinforcing filler includes carbon black, silica, or a blend of carbon black and silica.  Id. at ¶ 70.
With respect to claim 28, Fleury teaches that the content of reinforcing filler is between 20 and 200 phr.  Id. at ¶ 78.
With respect to claims 29 and 31, Fleury teaches a tire having a tread underlayer comprising the rubber composition that is positioned between the tire ground and tread; a tire bead comprising the rubber composition as a layer between the bead wire and carcass ply; or as a layer in other tire components.  Id. at ¶¶ 133–135.
With respect to claim 30, Fleury teaches a tire comprising the rubber composition therein.  Id. at abstract.

Claims 16–18, 20–22 and 24–31 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US 2015/0322234 A1) in view of Shibata et al. (US 2016/0121654 A1).

a polycarboxylic acid of general formula (I) 

    PNG
    media_image1.png
    83
    177
    media_image1.png
    Greyscale

in which A represents a covalent bond or a hydrocarbon group which comprises at least one carbon atom, which is optionally substituted and which is optionally interrupted by one or more heteroatoms; and 
an imidazole of the formula (II) 

    PNG
    media_image2.png
    123
    168
    media_image2.png
    Greyscale

in which R1 represents a hydrocarbon group or a hydrogen atom, R2 represents a hydrocarbon group, and R3 and R4 represent, independently of one another, a hydrogen atom or a hydrocarbon group, or else R3 and R4 form, together with the carbon atoms of the imidazole ring to which they are attached, a ring.
The epoxidized polymer is more particularly an epoxidized elastomer.  Id. at ¶¶ 52–53; Table 1 (compositions C3 and C4 each contain epoxidized natural rubber).
Fleury teaches a tire rubber composition comprising each of the presently claimed components and Pars. 121–123 permit further additives, like antioxidants or the like, but is silent as to at least one phenolic compound of general formula (III).
Shibata teaches a laminate of a film layer (thermoplastic or thermoplastic elastomer) and rubber composition layer, in which the rubber composition contains an epoxidized natural rubber and 0.5 to 5 phr of a unsubstituted or substituted aromatic carboxylic acid.  Id. at abstract.  Exemplary aromatic carboxylic 2  Id. at ¶ 55.  The aromatic carboxylic acid improves adhesion between the film layer and the rubber composition layer without requiring a large amount of epoxidized natural rubber.  Id. at ¶ 61.  This reduces costs and improves low temperature durability.  Id.  The resulting laminate is employed as a tire inner liner material upon which further tire components are laminated.  Id. at ¶ 60.
Given that Fleury and Shibata are both directed to tire component rubber compositions and the advantages the aromatic carboxylic compounds taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of at least one phenolic compound of general formula (III) as claimed in order to improve adhesion of the rubber composition, lower costs, and improve low temperature durability.
With respect to claim 21, as discussed above, Shibata teaches salicylic acid.  Id. at ¶ 55.
With respect to claim 22, as discussed above, Shibata teaches 2,4-dihydroxybenzoic acid.  Id. at ¶ 55.
With respect to claim 24, salicylic acid as a molar mass of 138 g/mol.  2,4-dihydroxybenzoic acid has a molar mass of 154 g/mol.  4-aminosalicylic acid has a molar mass of 153 g/mol.
With respect to claim 26, Fleury teaches that the content of polycarboxylic acid extends from 0.2 to 100 phr.  Id. at ¶ 101.
With respect to claim 27, Fleury teaches that the reinforcing filler includes carbon black, silica, or a blend of carbon black and silica.  Id. at ¶ 70.
With respect to claim 28, Fleury teaches that the content of reinforcing filler is between 20 and 200 phr.  Id. at ¶ 78.
With respect to claims 29 and 31, Fleury teaches a tire having a tread underlayer comprising the rubber composition that is positioned between the tire ground and tread; a tire bead comprising the rubber composition as a layer between the bead wire and carcass ply; or as a layer in other tire components.  Id. at ¶¶ 133–135.
Id. at abstract.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  FR 1455608 A, WO 2014/191315 A1, JP 2011-252107 A, CN 104327316 A, EP 3006206 A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gallic acid corresponds to a phenolic compound of presently claimed general formula (III) where G3 is a carboxyl group, G1 and G2 are each hydroxyl groups.
        2 2,4-dihydroxybenzoic acid is a phenolic compound of formula (III) where G1 is a carboxyl group, G2 is a hydrogen, G3 is a hydroxyl group.  Salicylic acid is a compound where G1 is a carboxyl group and G2 and G3 are both hydrogens. 4-aminosalicylic acid where G1 is a carboxyl group and either G2 or G3 is an amino group.